 


109 HR 4442 IH: To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to reestablish the hazard mitigation program cap at 15 percent of major disaster assistance, and for other purposes.
U.S. House of Representatives
2005-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4442 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2005 
Mr. Baker introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to reestablish the hazard mitigation program cap at 15 percent of major disaster assistance, and for other purposes. 
 
 
1.Hazard mitigation 
(a)In generalSection 404(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(a)) is amended— 
(1)by striking up to 75 percent and inserting up to 90 percent; and 
(2) by striking not exceed 7.5 and inserting not exceed 15. 
(b)ApplicabilityThe amendments made by subsection (a) shall apply with respect to a major disaster declared by the President after August 1, 2005. 
 
